Case: 1:15-cv-07592 Document #: 45 Filed: 12/11/19 Page 1 of 7 PagelD #:139 v

 
  

 

    

 

TLLINOIS EASTERN, DIVISION DEC 11 2019

 

 

THOMAS G. BRUTON

 

CLERK, U.S. DISTRICT COURT

HEZEKTAH HAMILTON Case No. 1SE-CV TER.

 

Lebboner,

 

Vs- HUMORABLE: VIRGINIA M. KEWL.

 

 

 

FRANK LAWRENCE

 

 

 

 

 

Kespondent: eeu

 

STATUS: UPDATE

 

 

Marla Moxetih Walls Te Blown POE

 

 

tad Subtubs ths Sabis. ladlite to bes Court On. Mis_fastitling ___

 

Shohe ~ Court Lrocsedigs.

 

 

 

 

 

ii g
Mobian. Seek) VP

 

 

 

 

 

 

 

 

 

 

 

 

 

 

4 bod" Sebthon Lar Lae Te -

 

 

 

 

 

hans Aove Lerrts.
Case: 1:15-cv-07592 Document #: 45 Filed: 12/11/19 Page 2 of 7 PagelD #:140

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

‘ , ‘ f , f
Convict: 4
’ fi sfe f ! J 4
AS. HUMP OC ATLL E OFS (PILE ft GCLICE SWELL YD) OVELC OS £-VIVEMCE
i fj
“EO Been Ustated /) LECWVT 0: APOS VEGA
, y ’ f
Ke, ‘@ d /
af
t g rd f f - ? f /

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

   

 

do ‘Med spel 7
SE NE aE ge Ee —o

 

 

a Laliiy,, lihere ley bierk tt the Wedlesh Case Lirshe

 

 

 

-4-

 
Case: 1:15-cv-07592 Document #: 45 Filed: 12/11/19 Page 3 of 7 PagelD #:141

 

| Abbached. lth, i. we 1

 

 

 

 

 

 

 

 

 

OPC -BBMS Potted bo Triehe I Const 1970 bot b-

 

See Glen sticiable Maller dariscchin). Ard Mobon les
Aled de ZA 2, Loocecd igs VA fttliige |

 

 

0 Sine Illia. Moz Cate Cones Mai 2

 

 

vidence,” aad presciited wt Leer ae mee ite

 

 

procecdigs Shll pesding ot hs ile 1208) Mobin; be

 

patel ee ae hint —

 

 

Uiudinba aca! cheitelia sel s Abe. Courd, = Ka

 

 

 

 

MTED: LL-H-2U/9

 

 

 

 

 

 

LL. hex M0

 

Menard, TLbQQ59

 

 

 

 

 

 

 
Case: 1:15-cv-07592 Document #: Atpdoteedey] 2/11/19 Page 4 of 7 PagelD #:142
oot re nn,
ne

/ FIAT JUSTITIA

oy Hf

wr w IS
e

a 2 eesesese
a L, ATg Me
Beteoes

. . SULY 4, ores re
Mens, aeitn
ON ise

easeceecoss

es

STATE OF ILLINOIS

APPELLATE COURT

SECOND DISTRICT
CLERK OF THE COURT 55 SYMPHONY WAY TDD
(847) 695-3750 ELGIN, IL 60120 (847) 695-0092

November 1, 2019

Thomas Armond Lilien
Office of the State Appellate Defender

__ One Douglas Avenue, Second Floor

Elgin, IL 60120

RE: People v. Hamilton, Hezekiah
General No.: 2-18-0886
County: Kane County
Trial Court No: 07CF3445

The court has this day, November 01, 2019, entered the following order in the above entitled
case:

Motion by appellant, Hezekiah Hamilton, for an extension of time to file his brief. Motion
granted. Appellant's brief is due May 8, 2020. Appellee's brief is due June 12, 2020. The
appellant's reply brief, if any, is due June 26, 2020.

“Rebats §. Mee-

Robert J. Mangan
Clerk of the Appellate Court

cc: Edward Randall Psenicka
Patricia G. Mysza
James E. Chadd
State Appellate Defender

Patricta Mysza
Deputy Defender

Douglas R. Hoff
Assistant Oeputy Defender

Kar] H. Mundt
Assistant Appellate Defender

 

FIRST JUDICIAL DISTRICT
203 North LaSalle Street, 24th Floor
Chicago, IL. 60601
Telephone: 312/814-5472 , Fax: 312/814-1447
www.state.ilus/defender . E-mail: 1stDistrict@osad.state.il.us

November 04, 2019

Mr. Hezekiah Hamilton
Register No. R26458
Menard Correctional Center
P.O. Box 1000

Menard, IL 62259

Re: People v. Hezekiah Hamilton
Kane County No. 07 CF 3445
Appellate Court No. 2-18-0886

Dear Mr. Hamilton:

Please be advised that we have requested and been granted an extension of time in which
to file our brief in your case. The Court issued a new brief due date. Enclosed is a copy
of the order.

At this office, we are dedicated to providing the best representation possible, and part of
the system in place for doing so includes a policy of working on the oldest cases first. In
fairness to all our clients, we have requested, and been granted, an extension of time that
reflects our expectation of when we will be ready to prepare and file a brief on your
behalf, based on the judgment date of your case.

If you are released while this appeal is pending, please write me with your address and
phone number so that I may keep you updated on any actions taken in your case.

Karl H. Mundt
Assistant Appellate Defender
Case: 1:15-cv-07592 Document #: 45 Filed: 12/11/19 Page 6 of 7 PagelD #:144

IN THE UNITED STATE DISTRICT COURT NORTHERN DISTRICT OF
» cee ILLINOIS EASTERN, DIVISION

HEZEKIAH HAMILTON
heli honer CASE No. [3/5 “0 V-0 7: 5. 72

-VS5- HONORABLE: VIRGINIA M. KENDALL
Judge ; Presiding.

 

FRANK LAWRENCE
Respondent, _

 

PROOE/ CERTIFICATE OF SERVICE

he: Prisoner Correspondence To: Office of the Alerney General
Crk’ bepice, Us. District Court 100 West Randolph Sel LA® Floor
219 Soh Dearborn Street Chicage, TL 6060/

PLEASE TAKE NOTICE, Hat on Lecember A 2019, I placed He
attached or enclosed decuments in He Insti}vbonal Mai/ at Menard
Correchional Center, Properly Addressed to He portes listed above tr
Mailing Anrough Hhe United States Postal Service.

 
  
  
 

ry

DATED ? L2-4-20/7 /5I|_ La
LASS

Menard Correctional Center
2.0. Box 00
Menordl, TL 62257

   
FR? Case: 1:15-cv-07592 Document #: 45 Filed: A2/ttit9 Page ? of / *PagelD + #:145

Hezekiah Ham bon RUGS
Pb. Box bbe

Menard, LL b2E5h 8: 18.yu

myn
4211 112

LEGAL MATL / SOECeE i eS

 

°* Disoner Crtespondence Clerks Wie, US. bisteich Court
2/4 Sou bearborn Shreet
| Chicago, TL 60604
